Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-13, is directed to a machine. Additionally, the method, as claimed in claims 14-20, is directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of tracking customers when handling products. Specifically, representative claim 1 recites the abstract idea of: 
A tracking-based point-of-sales (POS) system, comprising: 
obtain location information of one or more customers around a product display section associated with a product identified with a product ID; 
detect a product displacement activity and a product placement activity at the product display section; 
perform location tracking with respect to the one or more customers around the product display section based on the obtained location information; 
upon detecting the product displacement activity, perform a first operation to determine a purchasing customer who has performed the product displacement activity based on a result of the location tracking, and perform a product registration to register the product of a first number to a purchase list of the purchasing customer; 
upon detecting the product placement activity, perform a second operation to determine a product-returning customer who has performed the product placement activity based on a result of the location tracking, and perform a product deregistration to deregister the product of a second number from a purchase list of the product-returning customer; and 
upon the product deregistration causing less than zero of the product to be on the purchase list of the product-returning customer, perform an anomaly operation.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of tracking customers when handling products, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because tracking customers as they displace and return products then then updating a purchase list based on the displacement or return of products is a commercial or legal interaction because it is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as a first sensing device, a second sensing device, and a processing device. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they are generically recited and merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of tracking customers when handling products occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. Since the additional elements merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use, the abstract idea has not been integrated into a practical application. As such, the claims are directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-13 do not aid in the eligibility of independent claim 1. For example, claims 2-13 merely further define the abstract limitations of claim 1 or provide further embellishments of the limitations recited in independent claim 1. None of the dependent claims 2-13 recite additional elements supplemental to those recognized as being recited in independent claim 1. Thus, dependent claims 2-13 are also ineligible.
Independent method claim 14 recites the same abstract idea as that identified with respect to independent claim 1. Therefore, claim 14 is also rejected as reciting an abstract idea. However, unlike claim 1, claim 14 does not recite any additional elements. As such, claim 14 does not integrate the abstract idea into a practical application. Therefore, claim 14 is directed to an abstract idea. Additionally, since claim 14 does not recite any additional elements, the claims do not recite significantly more than the abstract idea. 
Dependent claims 15-20 do not aid in the eligibility of independent claim 14 because claims 15-20 merely further define the abstract limitations of claim 14 or provide further embellishments of the limitations recited in independent claim 1. None of the dependent claims 15-20 recite additional elements. Thus, dependent claims 15-20 are also ineligible.  


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the below noted features of Applicant’s invention.
The allowable features of the claims include:
upon the product deregistration causing less than zero of the product to be on the purchase list of the product-returning customer, perform an anomaly operation.
The most relevant prior art of record includes Grigsby (US Pat. 10,943,285 B1), Chomley (US 2019/0057435 A1), Saarinen (US 2007/0233579 A1), Kozak (US 2020/0082373 A1), and The Verge article titled This Smart Shopping Cart is a Self-Service Checkout on Wheels (hereinafter “The Verge”).
Grigsby discloses utilizing sensor data to automatically determine the results of events within a system. Grigsby: abstract. Specifically, Grigsby discloses determining results of events that occur within the facility such as what items a particular user grabs items or returns items. For example, Grigsby discloses seeing that a particular user grabbed a particular box of cereal (e.g., “Acme Cereal”) and a human user analyzing the data to determine a different result of the event, such as the same or a different user selecting a different type of cereal than initially determined (e.g., “Oatmeal Cereal”). Grigsby: col. 4, ln. 19-33. Grigsby then discloses that as the user picks other items a correction is may by removing, from the virtual shopping car, the box of “Acme Cereal” and adding the box of “Oatmeal Cereal”, where the virtual shopping car will show one (1) box of “Oatmeal Cereal” and minus one (-1) box of “Acme Cereal,” when in fact the user has no cereal at all. Grigsby: col. 4, ln. 49-56. However, Grigsby then goes on to state that “techniques are described herein to reprocess events when the result of the first event changes,” in order to increase the accuracy of each event and prevent the incorrect shopping cart quantity. Grigsby: col. 4, ln. 61-67. In this case, Grigsby is teaching away from the instant claimed invention because Grigsby does not allow an incorrect number, such as “minus one (-1)” to show up in the cart. Therefore, Grigsby does not disclose upon the product deregistration causing less than zero of the product to be on the purchase list of the product-returning customer, perform an anomaly operation.
Chomley discloses a system for detecting events such as an addition or removal of an item from a shopping cart. Chomley: abstract. Specifically, Chomley discloses a customer entering a store and obtaining a shopping cart to traverse through the store with as the customer selects items. Chomley: [0027]. Then, Chomley discloses capturing image data of the cart as the customer progresses through a store and identifying items that have been added to or removed from the cart. Chomley: [0028]. Chomley also discloses accounting for errors that may occur during the process of identifying items that have been added or removed from the cart. For example, Chomley discloses that an error may be determined to have occurred if: an item removal event is determined but the weight change indicates an item has been added to the cart 108; an item addition event is determined but the weight change indicates an item has been removed from the cart 108; the value of the weight change is not sufficiently similar to (i.e. is outside a determined threshold of) the expected weight of the item. Chomley: [0099]. Although disclosing different types of error messages that may occur based on when an item is added or removed to a cart, Chomley does not disclose a value of less than zero of the product being on the list of items. Specifically, Chomley does not disclose upon the product deregistration causing less than zero of the product to be on the purchase list of the product-returning customer, perform an anomaly operation.
Saarinen discloses a system of updating a shopping cart. Saarinen: abstract. Specifically, Saarinen discloses adding products to a cart, modifying quantities for products that already exist in the cart, and deleting products from the cart. Saarinen: [0039]. The system allows for operations such as “UPDATE with a quantity of zero or a negative value represents a delete item operation.” Saarinen: [0039]. While Saarinen discloses deleting an item and mentioning “a negative value”, this negative value refers to the operation of subtracting an item from a cart rather than causing an amount of “less than zero of the product to be on the purchase list.” Thus, Saarinen does not disclose upon the product deregistration causing less than zero of the product to be on the purchase list of the product-returning customer, perform an anomaly operation.
Kozak discloses a shopping cart in communication with a mobile device and a scanner to scan an object and pay for the object. Kozak: abstract. Kozack discloses determining the weight of objects in a shopping cart and comparing the actual weight to the predicted weight. Kozak: [0052]. If the predicted weight is different than the actual weight based on the items scan, the system may determine there has been an incorrect scan and the user may be notified on the mobile device to delete the object from the total list of items. Kozak: [0052]. However, Kozak does not disclose upon the product deregistration causing less than zero of the product to be on the purchase list of the product-returning customer, perform an anomaly operation.
The Verge (NPL) describes the use of smart shopping carts as self-service vehicles in-stores. Specifically, The Verge describes that carts have a weight sensor and image recognition cameras built into the cart to track items that the user shops. The Verge describes that the system allows items to be automatically scanned. However, The Verge does not describe the operations the system uses to remove items and that upon the product deregistration causing less than zero of the product to be on the purchase list of the product-returning customer, perform an anomaly operation. 
None of the cited references anticipate or render obvious causing less than zero of the product to be on the purchase list of the product-returning customer, perform an anomaly operation upon the product deregistration. Accordingly, claims 1-20, taken as a whole, are indicated to be allowable over the cited prior art. 
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.


Conclusion
	
	

	


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625